NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                JULIA A. HOLLAND,
                     Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2015-3034
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-3443-14-0014-I-1.
                ______________________

                Decided: July 14, 2015
                ______________________

   JULIA A. HOLLAND, Vienna, VA, pro se.

   JEFFREY GAUGER, Office of the General Counsel, Unit-
ed States Merit Systems Protection Board, Washington,
DC, for respondent. Also represented by BRYAN G.
POLISUK.
                ______________________

  Before PROST, Chief Judge, LOURIE and LINN, Circuit
                        Judges.
2                                         HOLLAND   v. MSPB



PER CURIAM.
     Petitioner Julia Holland appeals from a Merit Sys-
tems Protection Board (“Board”) final order affirming the
administrative judge’s dismissal for lack of jurisdiction.
We conclude that the Board correctly determined that it
lacked jurisdiction over Ms. Holland’s appeal. Thus, we
affirm.
    For twenty-four years, Ms. Holland was employed in a
GS-7 position at Wolf Trap National Park for the Perform-
ing Arts in Vienna, Virginia. However, on August 27,
2013, Ms. Holland received a reassignment order trans-
ferring her to a GS-7 position at Piscataway Park in Fort
Washington, Maryland. Ms. Holland has since been
reassigned to National Capital Parks-East (“NACE”)
headquarters in Anacostia, and Ms. Holland never had to
report to Piscataway Park. Ms. Holland expresses frus-
tration with the reassignment process, which she alleges
was confusing. Ms. Holland also alleges that she was
held for four months in an undocumented, day-to-day GS-
7 role at NACE headquarters before being officially reas-
signed there instead of Piscataway Park. Despite being
compensated at a GS-7 rate, Ms. Holland asserts that her
duties at NACE headquarters did not reflect her GS-7
level. The government responds that the Board lacks
jurisdiction over Ms. Holland’s appeal because Ms. Hol-
land did not suffer an adverse action.
    By regulation, the petitioner bears the burden of prov-
ing that the Board has jurisdiction.             5 C.F.R.
§ 1201.56(b)(2)(i)(A); see Lazaro v. Dep’t of Veterans Af-
fairs, 666 F.3d 1316, 1318 (Fed. Cir. 2012). The jurisdic-
tion of the Board is not plenary, but is “limited to those
areas specifically granted by statute or regulation.”
Garcia v. Dep’t of Homeland Sec., 437 F.3d 1322, 1327
(Fed. Cir. 2006) (quoting Antolin v. Dep’t of Justice, 895
F.2d 1395, 1396 (Fed. Cir. 1989)). Section 7512 of 5
HOLLAND   v. MSPB                                           3



U.S.C. lists the adverse actions that are appealable to the
Board:
    (1) a removal;
    (2) a suspension for more than 14 days;
    (3) a reduction in grade;
    (4) a reduction in pay; and
    (5) a furlough of 30 days or less.
Ms. Holland has not alleged that she was removed, sus-
pended for more than fourteen days, or furloughed for
thirty days or less. While Ms. Holland contends that her
new job responsibilities were not GS-7 grade level duties,
her reassignment maintained her previous GS-7 grade
and pay. As such, Ms. Holland has not suffered a reduc-
tion in grade or pay. Therefore, Ms. Holland was not
subject to an adverse action, and the Board properly
dismissed Ms. Holland’s appeal for lack of jurisdiction.
    Ms. Holland argues that “violations of the statutory 5
U.S.C. 2301 ‘Merit Systems Principles’ and its OPM
implementing regulations should be held to be equally
sufficient for the MSPB to assert an independent jurisdic-
tional basis (if one is required).to [sic] consider the merits
of cases such as Petitioner’s allegation of directed-
reassignment abuse.” Pet’r’s Br. 5. But the Board’s
jurisdiction is based entirely on statutes passed by Con-
gress—the judiciary cannot independently broaden the
Board’s jurisdiction without congressional authorization.
This court is bound by 5 U.S.C. § 7512, and we must apply
the law as given.
    Ms. Holland also contends that “OPM’s regulatory
guidance places the burden of proving that Petitioner did
not lose grade on the reassigning agency . . . .” Id. The
only authority Ms. Holland cites is 5 C.F.R. § 335.102, but
5 C.F.R. § 335.102 provides an agency with the authority
to reassign employees—it does not address which party
has the burden of proving Board jurisdiction. Rather, as
discussed above, 5 C.F.R. § 1201.56(b)(2)(i)(A) and our
4                                            HOLLAND   v. MSPB



case law place the burden of proving Board jurisdiction on
the petitioner. Nevertheless, even if the burden were on
the government to prove that the Board lacks jurisdiction,
the government notes that Ms. Holland’s reassignment
notice states that “[t]his action will not result in a loss to
your pay or grade . . . .” Resp’t’s App. 19. Therefore, the
government has demonstrated that the reassignment has
not caused “a reduction in grade” or “a reduction in pay”
under § 7512.
   We find the remainder of Ms. Holland’s arguments
unpersuasive.
                        AFFIRMED
                           COSTS
    Each party shall bear their own costs.